     Case 3:18-cv-00023-MMD-WGC Document 70 Filed 08/17/21 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6      STANLEY RIMER,                                  Case No. 3:18-cv-00023-MMD-WGC

7                                  Petitioner,                      ORDER
              v.
8
       RENEE BAKER, et al.,
9
                                Respondents.
10

11          Petitioner Stanley Rimer has filed an unopposed motion for extension of time (first

12    request) (ECF No. 69) to reply to Respondents’ answer (ECF No. 68). The Court finds

13    the request is made in good faith and not solely for the purpose of delay. Accordingly,

14    good cause exists to grant the motion. Rimer will have up to and including October 15,

15    2021, to file a reply to the answer. (ECF No. 68.)

16          It is therefore ordered that Rimer’s motion for extension of time (ECF No. 69) is

17    granted. Rimer must file a reply to the answer on or before October 15, 2021.

18          DATED THIS 17th Day of August 2021.

19

20
21                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28
